Registration No.333-144570 As filed with the Securities and Exchange Commission onNovember 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM SB-2 Pre-effective Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BPOMANAGEMENT SERVICES, INC. (Name of Small Business Issuer in Its Charter) Delaware 7372 22-2356861 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1290 N. Hancock Street, Suite 202 Anaheim, California92807 (714) 974-2670 Telephone (714) 974-4771 Facsimile (Address and Telephone Number of Principal Executive Offices) Patrick A. Dolan Chief Executive Officer 1290 N. Hancock Street Suite 202 Anaheim, California92807 (714) 974-2670 Telephone (714) 974-4771 Facsimile (Name, Address and Telephone Number of Agent For Service) with copies to: Randolf W. Katz, Esq. Bryan Cave LLP 1900 Main Street, Suite 700 Irvine, California 92614 (949) 223-7103 Telephone (949) 223-7100 Facsimile Jack T. Cornman, Esq. Cornman & Swartz 19800 MacArthur Boulevard, Suite 820 Irvine, California 92612 (949) 224-1500 Telephone (949) 224-1505 Facsimile Approximate Date of Proposed Sale to the Public:From time to time after this Registration Statement becomes effective. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.01 per share 192,484 $0.97(1) $186,709(1) - Common Stock, par value $0.01 per share, issuable upon conversion of Series D Convertible Preferred Stock (3) 23,333,338 $0.97(1) $22,633,337(1) - Common Stock, par value $0.01 per share, underlying Series A Warrants (3) 11,666,670 $0.90(2) $10,500,003(2) - Common Stock, par value $0.01 per share, underlying Series B Warrants (3) 23,333,338 $1.25(2) $29,166,672(2) - Common Stock, par value $0.01 per share, underlying conversion of Series D-2 Convertible Preferred Stock upon exercise of Series J Warrants (3) 23,333,338 $0.90(2) $21,000,004(2) - Common Stock, par value $0.01 per share, underlying Series C Warrants (3) 11,666,670 $1.35(2) $15,750,004(2) - Common Stock, par value $0.01 per share, underlying Series D Warrants (3) 23,333,338 $1.87(2) $43,633,342(2) - Common Stock, par value $0.01 per share, underlying other Common Stock Purchase Warrants (3) 1,166,667 $0.60(2) $700,000(2) - TOTAL 118,025,843 - $143,570,071 $4,407.60 (1) Pursuant to Rule 457(c), the maximum offering price for the common stock is estimated solely for the purpose of calculating the registration fee, based upon the average of the bid and ask prices of the common stock on the OTC Bulletin Board on July 10, 2007. (2) Pursuant to Rule 457(g), the registration fee is to be calucluatedupon the basis of the price at which the warrants or rights or securities subject thereto are to be offered. (3) In accordance with Rule 416, the registrant is also registering hereunder an indeterminate number of shares of common stock that may be issued and resold to prevent dilution from stock splits, stock dividends and similar transactions. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1993 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, DatedNovember 29, 2007 PROSPECTUS 59,692,497 SHARES OF COMMON STOCK BPO MANAGEMENT SERVICES, INC. The selling stockholders named in this prospectus are offering up to 59,692,497 shares of our common stock, par value $0.01 per share.Of these shares, approximately 23.3 million shares are issuable upon conversion in full of our Series D Convertible Preferred Stock, par value $0.01 per share (“Series D Preferred”), and approximately 36.2 million shares are issuable upon exercise of warrants to purchase shares of our common stock.We will not receive any of the proceeds from the sale of the shares by the selling stockholders, except for funds from the exercise of warrants held by the selling stockholders, if, when, and as exercised.The selling stockholders and any of their pledgees, donees, transferees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions.These sales may be at fixed or negotiated prices.Any commissions, fees, and discounts of underwriters, brokers, dealers or agents will be paid by the selling stockholders. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “BPOM.”The closing price for our common stock on the OTC Bulletin Board was $0.70 onNovember 27, 2007. See “Risk Factors” beginning on page 4 of this prospectus for the factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these shares or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2007 1 You may rely on the information contained in this prospectus.We have not authorized anyone to provide information different from that contained in this prospectus.Neither the delivery of this prospectus nor sale of common shares means that information contained in this prospectus is correct after the date of this prospectus.This prospectus is not an offer to sell or solicitation of an offer to buy our common shares in any circumstances under which the offer or solicitation is unlawful. Table of Contents Page PROSPECTUS SUMMARY 3 RISK FACTORS 4 FORWARD-LOOKING STATEMENTS 8 USE OF PROCEEDS 9 DIVIDEND POLICY 9 CAPITALIZATION 9 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 9 EQUITY COMPENSATION PLAN INFORMATION 10 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 BUSINESS 25 MANAGEMENT 34 EXECUTIVE COMPENSATION 36 CERTAIN RELATIONSHIPS AND TRANSACTIONS AND CORPORATE GOVERNANCE 42 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 DESCRIPTION OF SECURITIES 49 SELLING STOCKHOLDERS 50 PLAN OF DISTRIBUTION 56 LEGAL PROCEEDINGS 57 LEGAL MATTERS 57 EXPERTS 58 COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 58 WHERE YOU CAN FIND MORE INFORMATION 58 We own various registered and unregistered trademarks, some of which are mentioned in this prospectus. All references to “we,” “us,” “our,” “our company,” “BPOMS” and similar terms refer to BPO Management Services, Inc. and its predecessor, netGuru, Inc. 2 PROSPECTUS SUMMARY This summary provides a brief overview of the key aspects of our company and the offering.However, it is a summary and may not contain all of the information that is important to you.For a more complete understanding of this offering, we encourage you to read this entire prospectus, including our financial statements and the notes to those statements. Company Overview We were incorporated in 1981 under the name Research Engineers, Inc. and changed our name to netGuru, Inc. in 2000.On December 15, 2006, we acquired all of the outstanding common stock of privately held BPO Management Services, Inc. (“Former BPOMS”) in a reverse merger (“Merger”).Former BPOMS was incorporated in July 2005.Upon the closing of the Merger, we adopted Former BPOMS’ fiscal year end of December 31 as, for accounting purposes, it was the accounting acquirer.We are a Delaware corporation. We provide business process outsourcing (BPO) services to middle-market enterprises in the United States,Canada and Europe.“BPO” refers to the outsourcing ofentire business processes, typically to reduce cost and/or improve the performance of that process.Our objective is to provide a comprehensive suite of BPO functions to support the back-office business requirements of middle-market enterprises throughout North America and Europe on an outsourced and/or recurring revenue basis. Our primary business offerings are: · Document and data management solutions, also known as enterprise content management or “ECM” including Finance and Accounting Services Outsourcing or “FAO”; · Information technology services outsourcing or “ITO”; and · Human resources outsourcing or “HRO.” Our principal executive offices are located at 1290 North Hancock Street, Suite 202, Anaheim, California 92807 and our telephone number is 714-974-2670. The Offering Securities offered 59,692,497 shares of common stock, including approximately 23.3 million shares underlying our Series D Convertible Preferred Stock and approximately 36.2 million shares underlying warrants to purchase common stock. Transactions in which selling stockholders acquired securities offered On June 13, 2007, seven institutional investors purchased an aggregate of 1,458,333.8 shares of our Series D Convertible Preferred Stock (which shares are initially convertible into approximately 23.3 million shares of our common stock), Series A, B, C and D Warrants to purchase an aggregate of approximately 70.0 million shares of our common stock, and Series J Warrants to purchase an aggregate of 1,458,333.8 shares of our Series D-2 Convertible Preferred Stock (which, if fully exercised and converted, are initially convertible into approximately 23.3 million shares of our common stock). We are notcurrently registering the shares of common stock underlying the Series J, C, and D Warrants. In connection with that transaction, we awarded warrants for the purchase of up to an aggregate of 1,166,667 shares of our common stock to C.E. Unterberg, Towbin, Inc. and George Logan.On June 29, 2007, in connection with the closing of our acquisition of the outstanding capital stock of Human Resource MicroSystems, Inc., we issued the former holders of such stock 384,968 shares of our restricted common stock, one-half of which is being registered hereunder. The shares of Series D Convertible Preferred Stock are entitled to certain dividends and liquidation preferences, and each share of Series D Convertible Preferred Stock is initially convertible into sixteen shares of our common stock. The three-year Series A Warrants that we granted (initial exercise price of $.90 per share) are exercisable for the purchase of up to approximately 11.7 million shares of our common stock.The five-year Series B Warrants that we granted (initial exercise price of $1.25 per share) are exercisable for the purchase of up to approximately 23.3 million shares of our common stock.We also granted the investors a one-year option (in the form of Series J Warrants) to purchase up to $21 million of Series D-2 Convertible Preferred Stock, which is convertible into approximately 23.3 million shares of our common stock. At the closing and in connection with such option, we granted the investors three-year Series C warrants (initial exercise price of $1.35 per share), which are exercisable for the purchase of up to approximately 11.7 million shares of our common stock, and five-year Series D Warrants (initial exercise price of $1.87 per share), which are exercisable for the purchase of up to approximately 23.3 million shares of our common stock. The Series C Warrants and the Series D Warrants vest only upon the exercise of the Series J Warrants.There can be no assurance that any or all of the warrants will be exercised. Please refer to “Selling Stockholders” beginning on page 49 for a more complete description of this transaction and the Series D Convertible Preferred Stock and the Series A, B, J, C and D Warrants purchased in this transaction. Common stock outstanding 12,171,034as ofNovember 27, 2007. Use of proceeds We will not receive any of the proceeds from the sale of the shares by the selling stockholders but will receive funds from the exercise of warrants held by the selling stockholders, if, when, and as exercised.We will pay all of the expenses of this offering, including, without limitation, professional fees and registration fees. Risk factors The offering involves a high degree of risk.Please refer to “Risk Factors” beginning on page 4 for a description of the risk factors you should consider. OTC Bulletin Board symbol BPOM 3 RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the risk factors listed below and all other information contained in this prospectus before investing in our common stock.The risks and uncertainties described below are not the only ones facing us.Additional risks and uncertainties that we are unaware of, or that we currently deem immaterial, also may become important factors that affect us. If any of the following risks occur, our business, our quarterly and annual operating results, or our financial condition could be materially and adversely affected.In that case, the market price of our common stock could decline or become substantially volatile, and you could lose some or all of your investment. Risks Related to our Business An investment in shares of our common stock involves a high degree of risk.In addition to the other information contained in this prospectus, you should carefully consider the following risk factors before deciding to invest or maintain an investment in shares of our common stock.This prospectus containsforward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth in the following risk factors and elsewhere in this prospectus.If any of the following risks actually occurs, it is likely that our business, financial condition, and operating results would be harmed.As a result, the trading price of our common stock could decline, and you could lose part or all of your investment. We do not have a policy of updating or revising forward-looking statements, and silence by our management over time should not be assumed to mean that actual events are bearing out as estimated in the forward-looking statements. Wehave limitedcash resources and continue to generate net operating losses. Notwithstanding the proceeds received in the Share Sale (as defined below in “Selling Stockholders” on page 49 of this prospectus), our cash resources may quickly diminish in the future.Our future capital requirements will depend upon many factors, including possible future strategic acquisitions, sales and marketing efforts, and the development of new products and services.As of December 31, 2006, we had negative working capital of $3,137,580 and an accumulated deficit of $4,100,706.As of that date, we had $706,197 in cash and cash equivalents and $743,114 in accounts receivable, net of allowance for doubtful accounts.As ofSeptember 30, 2007, we had net working capital of $2,805,902 and an accumulated deficit of $8,032,969.As of that date, we had $6,102,487 in cash and cash equivalents and $3,672,086 in accounts receivable, net of allowance for doubtful accounts. We recorded a net operating loss of $2,943,975 and used $1,947,682 of cash in operating activities during fiscal 2006.We recorded a net operating loss of $3,175,472 and used $3,947,257 of cash in operating activities during the firstnine months of fiscal 2007.Even after the closing of the DocuCom Imaging Solutions Inc. ("DocuCom"),Human Resource MicroSystems, Inc. ("HRMS") and Blue Hill Data Services, Inc. (“Blue Hill”) acquisitions, there is no assurance that we will be able to generate sufficient operating cash in future quarters. 4 We have a history of losses and an accumulated deficit that may continue in the future even after the recent completion of two acquisitions and that may adversely affect our business, prospects, financial condition, results of operations, cash flow, and stock price. We have incurred net losses since our inception in July 26, 2005.Our accumulated deficit through December 31, 2006 was $4,100,706, and as of that date we had a total stockholders’ equity of $2,455,095.Our accumulated deficit throughSeptember 30, 2007 was $8,032,969, and, as of that date, we had a total stockholders’ equity of $14,593,620. Our recurring losses from operations, the limitations on our cash resources, and negative cash flow from operations and our accumulated deficit, among other factors, raised doubt about our ability to continue as a going concern and led our independent registered public accounting firm to include an explanatory paragraph related to our ability to continue as a going concern in their report for the year ended December 31, 2006.Reports of independent auditors questioning a company’s ability to continue as a going concern generally are viewed unfavorably by analysts and investors.This may make it difficult for us to raise additional debt or equity financing necessary to complete our planned acquisitions and execute our business plan, particularly if we are unable to attain and maintain profitable operations in the future.Consequently, future losses may adversely affect our business, prospects, financial condition, results of operations and cash flows.Investors should review the report of our independent registered public accounting firm and our consolidated financial statements before making a decision to invest or maintain an investment in us. Any business combination or acquisition will likely be dilutive to our existing stockholders. Any business combination involving us will most likely require our issuance of additional shares of common and/or preferred stock.These issuances could result in a change of control or substantial dilution to our existing stockholders, with or without stockholder review or approval. The market price for our common stock may become more volatile after an acquisition transaction or as a result of various other factors. We cannot predict how the final terms of the Share Sale will be viewed by the marketplace.Accordingly, the Share Sale may add to the volatility of our stock price.Additionally, the price of our common stock could further decline due to the impact of any of the following factors: · failure to meet sales goals or operating budgets; · decline in demand for our common stock; · revenues and operating results failing to meet expectations of securities analysts or investors in any quarter; · downward revisions in operating performance estimates or changes in general market conditions; · technological innovations by competitors or in competing technologies; · failure to integrate acquired entities; · investor perception of our industry or prospects; or · general economic trends. Market fluctuations are often unrelated to operating performance and, therefore, are beyond our control. 5 Our success in our continuing operations depends, in part, on our ability to retain our current management team. Our founders, Chairman and Chief Executive Officer, Patrick A. Dolan, and our President and Secretary, James Cortens, are an integral part of our operations and, until the Share Sale, have been the primary source of our funding since our inception.Their experience, expertise, industry knowledge, and historical company knowledge would be extremely difficult to replace if we were to lose the services of either of them.The precise impact of the loss of services of either of them is extremely difficult to predict, but would likely result in, at a minimum, significant costs to recruit, hire and retain a successor and could impair operating results while the successor was being recruited and transitioning into the position. The markets in which we currently compete will continue to be highly competitive, which has resulted in significant price competition and may result in reduced revenues or loss of market share. The BPO services we offer are each highly competitive.The market for these services is characterized by an increasing number of entrants due to low start-up costs.Some of our competitors and potential competitors have larger technical staffs, more established and larger marketing and sales organizations, and significantly greater financial resources than those that we have.Our competitors may develop products and services that are superior to ours or that achieve greater market acceptance.Our future success will depend significantly upon our ability to increase our share of our target markets and to sell additional products, product enhancements, and services to our customers.We are experiencing pricing pressures as we work to expand our software products and services market share.As a result of these pricing pressures, we may experience declines in our revenues, gross margins, and market share. Our operating results may be adversely affected by exchange rate fluctuations. We have established and acquired international subsidiaries that prepare their balance sheets in the relevant foreign currency.In order to be included in our consolidated financial statements, these balance sheets are converted, at the then-current exchange rate, into U.S. dollars, and the statements of operations are converted using weighted-average exchange rates for the applicable periods.Foreign currency denominated sales may result in gains and losses on the conversion to U.S. dollars.We do not engage in hedging activities to protect against the risk of currency fluctuations.Therefore, exchange rate fluctuations can have a detrimental effect on our reported operating results. Changing technology may render our product and service offerings obsolete and, therefore, unmarketable. Our ability to compete successfully depends upon the continued compatibility and interoperability of our services with products and architectures offered by various vendors.Although we intend to support emerging standards in the market for Internet access, industry standards may not be established and, if they become established, we may not be able to conform to these new standards in a timely fashion or maintain a competitive position in the market.The announcement or introduction of new products or services by us or our competitors and any change in industry standards could cause our customers to defer or cancel purchases of existing products or services. Our stock price has been and may continue to be volatile, which could result in substantial losses for investors purchasing shares of our common stock and in litigation against us. The market prices of securities of technology-based companies like ours tend to be highly volatile.The market price of our common stock has fluctuated significantly in the past.In fact, during the 52-week period endedNovember 27, 2007, the high and low sale prices of a share of our common stockwere $6.00 and $0.20, respectively.Our market price may continue to exhibit significant fluctuations in response to a variety of factors, many of which are beyond our control.These factors include, among others, deviations in our results of operations from the estimates of securities analysts, changes in securities analysts’ estimates of our financial performance, changes in market valuations of similar companies, and stock market price and volume fluctuations generally.Additionally, it is likely that our quarter-to-quarter performance will be unpredictable and contribute to our stock price volatility. In the past, securities class action litigation has often been brought against a company following periods of volatility in the market price of its securities.Because of the volatility of the market price of our common stock, we may in the future be the target of similar litigation.Securities litigation could result in substantial costs and divert management’s attention and resources. 6 The concentration of ownership of our common and preferred stock gives a few individuals significant influence over important policy decisions and could delay or prevent changes of control. As ofNovember 27, 2007, our executive officers and directors and their family members together beneficially owned approximately 85.7% of the issued and outstanding shares of our common stock, as well as 100% of the issued and outstanding shares of our Series A Preferred Stock and 100% of the issued and outstanding shares of our Series C Preferred Stock.In addition, as of November 27, 2007, the seven institutional investors who participated in the Share Sale, if they elected to exercise all of the warrants issued to them and convert the Series D and Series D-2 Convertible Preferred Stock issued or issuable to them, would beneficially own approximately 90.9% of the issued and outstanding shares of our common stock (assuming that no Series A or Series C Preferred Stock is converted and no stock options or other warrants are exercised). In addition, each class of our preferred stock is entitled to certain rights, including the following: o Series A - Shares of Series A vote together with shares of common stock on an as-converted basis, with any fractional votes rounded to the nearest share, on matters submitted to a vote of stockholders generally.Series A holders, voting as a separate class, are entitled to elect two members of our board of directors at each meeting or pursuant to each written consent.The affirmative vote of a majority of the outstanding shares of Series A is required prior to: othe sale, lease, or other transfer of all or substantially all of our assets; othe merger or consolidation of us into or with any other corporation that results in the transfer of more than 50% of our voting power; or othe acquisition in any manner or form, including through the issuance of debt and/or stock and/or payment of cash, of all or substantially all of the assets or business or capital stock or ownership interest of another entity or business Also, the affirmative vote of holders of not less than two-thirds of the outstanding shares of Series A is required for: othe creation of a new class or series of stock that is entitled to dividends or shares in the distribution of assets on a parity with or in priority to the Series A (other than the Series C); and othe amendment of the terms of the Series A in a manner that would materially alter or change their powers, preferences, or special rights. o Series B - Shares of Series B vote together with shares of common stock on an as-converted basis, with any fractional votes rounded to the nearest share, on matters submitted to a vote of stockholders generally.Holders of a majority of outstanding shares of Series B have the right to appoint an observer to attend all the meetings of our board of directors in a nonvoting capacity, except during any period in which any holder of Series B serves as a director of ours. o Series C - Shares of Series C have one vote per share and vote together with shares of common stock on matters submitted to a vote of stockholders generally.In addition, the affirmative vote of a majority of the outstanding shares of Series C is required prior to any of the following events:a voluntary or involuntary liquidation, dissolution, or winding up; a merger or consolidation with or into any other corporation or corporations as a result of which our stockholders immediately prior to the consummation of the merger or consolidation hold less than 50% of the voting securities of the surviving entity; and the sale, transfer or lease of all or substantially all of our assets.Also, the affirmative vote of holders of not less than two-thirds of the outstanding shares of Series C is required for: othe creation of a new class or series of stock that is entitled to dividends or shares in the distribution of assets on a parity with or in priority to the Series C or that provides for mandatory redemption; othe redemption of shares of capital stock other than Series C; and othe amendment of the terms of the Series C in a manner that would materially alter or change their powers, preferences, or special rights. o Series D Convertible Preferred Stock - Except for certain transactions upon which the Series D Convertible Preferred Stock is entitled to vote separately as a class and except as required by the Delaware General Corporation Law, the Series D Convertible Preferred Stock has no voting rights.The following transactions require the approval of holders of at least 66% of the then-outstanding shares of Series D Convertible Preferred Stock:authorizing, creating, issuing, or increasing the authorized or issued amount of any class of stock; amending, altering or repealing the provisions of the Series D Convertible Preferred Stock in a way that would adversely affect any right, preference, privilege or voting power of the Series D Convertible Preferred Stock; repurchasing, redeeming or paying dividends or distributions on our common stock or any stock junior to the Series D Convertible Preferred Stock; amending our Certificate of Incorporation or Bylaws in a way that would materially and adversely affect the rights, preferences, privileges and voting power of the Series D Convertible Preferred Stock; reclassifying our outstanding securities; voluntarily filing for bankruptcy, liquidating our assets or making an assignment for the benefit of our creditors; materially changing the nature of our business; and authorizing, approving or entering into a change in control transaction.For as long as any shares of Series D Convertible Preferred Stock and Series D-2 Convertible Preferred Stock remain outstanding, the holders of such stock, voting together as a single class, are entitled to elect one member of our board of directors.Mr. Cleveland is currently such director. o Series D-2 – Shares of our Series D-2 Convertible Preferred Stock possess the same rights as summarized above for shares of our Series D Convertible Preferred Stock. As a result, our executive officers, directors and these seven institutional investors have the ability to exert significant influence over matters that could include the election of directors, changes in the size and composition of the board of directors, and mergers and other business combinations or strategic transactions involving our company.In addition, through their voting power, they may be able to exert significant influence over certain of our business decisions, including decisions regarding the qualification and appointment of officers, dividend policy, access to capital (including borrowing from third-party lenders and the issuance of additional equity securities), and the acquisition or disposition of our assets.Further, the concentration of voting power in the hands of those individuals and investors could have the effect of delaying or preventing a change of control of our company, even if the change of control would benefit our other stockholders. A perception in the investment community of an anti-takeover environment at our company could cause investors to value our stock lower than in the absence of such a perception. Our common stockmay be considered a “penny stock” and maythereby be subject to additional sale and trading regulations that may make it more difficult to sell. Shares of our common stock are subject to rules adopted by the Securities and Exchange Commission that regulate broker-dealer practices in connection with transactions in “penny stocks.”Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in those securities is provided by the exchange or system).The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission, which contains the following: · a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to violation to such duties or other requirements of securities’ laws; · a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks, and the significance of the spread between the “bid” and “ask” price; · a toll-free telephone number for inquiries on disciplinary actions; · definitions of significant terms in the disclosure document or in the conduct of trading in penny stocks; and · such other information and in such form(including language, type, size and format), as the Securities and Exchange Commission shall require by rule or regulation. Prior to effecting any transaction in penny stock, the broker-dealer also must provide the customer the following: · the bid and offer quotations for the penny stock; · the compensation of the broker-dealer and its salesperson in the transaction; · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules.Holders of shares of our common stock may have difficulty selling those shares because our common stock will probably be subject to the penny stock rules. Conversion of Preferred Stock or exercise of outstanding warrants will increase the number of issued shares of common stock, reduce each then existing stockholder’s percent of ownership, and may dilute our share value. In connection with the Share Sale, we issued 1,458,333.8 shares of our Series D Convertible Preferred Stock, which shares are convertible into approximately 23.3 million shares of our common stock.In addition, we granted warrants to purchase up to 1,458,333.8 shares Series D-2 Convertible Preferred Stock (which shares are convertible into approximately 23.3 million shares of our common stock) and warrants to purchase up to approximately 71.2 million shares of our common stock if such warrants are exercised in full.The conversion of any of the shares of our Series D Convertible Preferred Stock, the conversion of any of the shares of our Series D-2 Convertible Preferred Stock after exercise of the Series J Warrants to purchase our Series D-2 Convertible Preferred Stock, or exercise of any of the warrants to purchase common stock granted in connection with the Share Sale will result in the issuance of shares of our common stock and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders.The issuance of common stock upon any such conversion or exercise may have the effect of diluting the value of the shares held by our stockholders and might have an adverse effect on any trading market for our common stock. 7 FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These forward-looking statements are based on our current expectations, assumptions, estimates, and projections about us and our industry and generally include the plans and objectives of management for future operations, including plans and objectives relating to our future economic performance. You can identify certain forward-looking statements by our use of forward-looking terminology such as the words “may,” “will,” “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates,” “forecasts,” “projects,” “should,” “could,” “seek,” “pro forma,” “goal,” “continues,” “anticipates,” or similar expressions. These forward-looking statements involve risks and uncertainties and include, in particular, statements about our plans, strategies, and prospects under the headings “Management’s Discussion and Analysis or Plan of Operation” and “Business.”In addition, the forward-looking statements and associated risks may include, relate to, or be qualified by other important factors, including, without limitation: · Our ability to continue as a going concern; · Our ability to obtain additional debt or equity financing to the extent needed for our continued operations or for planned expansion, particularly if we are unable to attain and maintain profitable operations in the future; · Our ability to successfully implement our business plans and the possibility of strategic acquisitions; · Our ability to attract and retain strategic partners and alliances; · Our ability to hire and retain qualified personnel; · Our ability to integrate recent and future acquisitions; · The risks of uncertainty of protection of our intellectual property; · Risks associated with existing and future governmental regulation to which we are subject; and · Uncertainties relating to economic conditions in the markets in which we currently operate and in which we intend to operate in the future. These forward-looking statements necessarily depend upon assumptions and estimates that may prove to be incorrect.Although we believe that the assumptions and estimates reflected in the forward-looking statements are reasonable, we cannot guarantee that we will achieve our plans, intentions, or expectations.The forward-looking statements involve known and unknown risks, uncertainties and other factors (including but not limited to the factors described in the “Risk Factors” section and elsewhere in this prospectus) that may cause actual results to differ in significant ways from any future results expressed or implied by the forward-looking statements.We do not undertake to update, revise or correct any forward-looking statements in any way, including but not limited to reflecting new events or circumstances. Any of the factors described above or in the “Risk Factors” section of this prospectus could cause our future financial results, including our net income (loss) or growth in net income (loss) to differ materially from prior results, which in turn could, among other things, cause the price of our common stock to fluctuate substantially. 8 USE OF PROCEEDS All shares of our common stock offered by this prospectus are being offered for the account of the selling stockholders.We will not receive any of the proceeds from the sale of these shares by the selling stockholders.We have received approximately $7.0 million from partial exercises of the warants to date and may receive up to an additional approximately $92,750,000 upon the exercise of the remaining unexercised warrants in full at their respective current exercise prices.There can be no assurance that any or all of the remaining unexercised warrants will be exercised.These proceeds, if any, are expected to be used for future acquisitions and general working capital. DIVIDEND POLICY Other than payment of a cash distribution of $0.85 per share by netGuru, Inc. on January 30, 2006 and a cash distribution of $2.73 per share by netGuru, Inc.in December 2006, both of which were in connection with the sales of our assets for cash, we have not declared or paid any dividends on our common stock in the last five years, and we do not intend to pay any cash dividends in the foreseeable future.Pursuant to the terms of the Share Sale documentation, we agreed that (1) as long as any shares of Series D Convertible Preferred Stock, Series A Warrants, Series B Warrants, Series J Warrants, Series C Warrants, or Series D Warrants remain outstanding, we would not declare or pay any dividends or make any distributions on our common stock or any other class and series of our equity securities, which by their terms do not rank senior to the Series D or Series D-2 Convertible Preferred Stock, except for payment-in-kind dividends on account of our Series A Preferred Stock or cash dividends on account of our Series C Preferred Stock, and (2) in order to pay dividends on common stock, we must obtain the approval of at least 66% of the shares of the then-outstanding Series D Convertible Preferred Stock and of at least 66% of the shares of the then-outstanding Series D-2 Convertible Preferred Stock. We intend to retain any future earnings for use in the operation and expansion of our business.Any future decision to pay dividends on common stock will be at the discretion of our Board of Directors and will be dependent upon our fiscal condition, results of operations, capital requirements, and other factors our Board of Directors may deem relevant. CAPITALIZATION The following table sets forth our capitalization onSeptember 30, 2007. Shares Authorized Shares Outstanding Amount Series A Preferred Stock 1,608,612 1,605,598 $ 16,056 Series B Preferred Stock 1,449,204 1,449,204 $ 14,492 Series C Preferred Stock 21,378,000 916,667 $ 9,167 SeriesD ConvertiblePreferred Stock 1,500,000 1,458,334 $ 14,583 Series D-2 Convertible Preferred Stock 1,500,000 375,000 $ 3,750 Common stock 150,000,000 9,004,368 $ 90,044 Additional paid-in capital — — $ 22,916,997 Accumulated deficit — — $ (8,032,969 ) Accumulated other comprehensive loss, foreign currency translation adjustments $ (438,500 ) Total stockholders’ equity — — $ 14,593,620 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is not listed on any stock exchange but has been quoted on the OTC Bulletin Board under the symbol “BPOM” since April 3, 2007, and on Pink Sheets LLC since January 8, 2007.Prior to January 8, 2007, it was listed on The Nasdaq Capital Market (formerly known as the Nasdaq SmallCap Market) under the trading symbol “NGRU” until the Merger, at which time the trading symbol changed to “BPOM.” netGuru, Inc. paid a cash distribution of $0.85 per pre-1-for-15 reverse split share on January 30, 2006, and a cash distribution of $2.73 per post-1-for-15 reverse split share in December 2006, each in connection with certain sales of our assets for cash. The high and low closing sale prices of a share of our common stock, as reported by the research department of Pink Sheets LLC, for each quarter of fiscal 2006 and 2005 and for the first quarter of fiscal 2007 through January 7 and the high and low bid prices of a share of our common stock, as reported by the research department of Pink Sheets LLC, for the first quarter of fiscal 2007 from January 8 and for the second and third quarters of fiscal 2007, without retail mark-up, mark-down, or commission, and which may not represent actual transactions, are set forth in the table below. 9 High Low Fiscal 2005 1st Quarter (January 1 - March 31) $1.39 $1.001 2nd Quarter (April 1 - June 30) $1.10 $0.90 3rd Quarter (July 1 - September 30) $1.42 $0.80 4th Quarter (October 1 – December 31) $1.1101 $0.61 Fiscal 2006 1st Quarter (January 1 - March 31) $1.18 $0.255 2nd Quarter (April 1 - June 30) $0.51 $0.17 3rd Quarter (July 1 - September 30) $0.35 $0.14 4th Quarter (October 1 – December 14) $0.2501 $0.21 (December 15 – December 31) (1) $5.33 $2.54 Fiscal 2007 1st Quarter (January 1 – January 7) $3.55 $2.77 (January 8 - March 31) $2.20 $0.71 2nd Quarter (April 1 - June 30) $1.40 $0.92 3rd Quarter (July 1 - September 30) $0.93 $0.55 (1) Amounts have been adjusted to reflectthe 1-for-15 reverse stock split. As ofNovember 27, 2007, there were approximately55 holders of record of our common stock.Within the holders of record of our common stock are brokerage firms that, in turn, hold shares of stock for beneficial owners. Pursuant to the terms of the Share Sale documentation, we agreed that (1) as long as any shares of Series D Convertible Preferred Stock, Series A Warrants, Series B Warrants, Series J Warrants, Series C Warrants, or Series D Warrants remain outstanding, we would not declare or pay any dividends or make any distributions on our common stock or any other class and series of our equity securities, which by their terms do not rank senior to the Series D or Series D-2 Convertible Preferred Stock, except for payment-in-kind dividends on account of our Series A Preferred Stock or cash dividends on account of our Series C Preferred Stock, and (2) in order to pay dividends on common stock, we must obtain the approval of at least 66% of the shares of the then-outstanding Series D Convertible Preferred Stock and of at least 66% of the shares of the then-outstanding Series D-2 Convertible Preferred Stock. EQUITY COMPENSATION PLAN INFORMATION The following table gives information about our common stock that may be issued upon the exercise of options, warrants and rights under all of our existing equity compensation plans as of December 31, 2006. The existing equity compensation plans include our BPO Management Services, Inc. Stock Option Plan (“BPOMS Plan”), 1996 Stock Option Plan, 1997 Stock Plan, 1998 Stock Option Plan, 2000 Stock Option Plan, and 2003 Stock Option Plan (together, “the option plans”). Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options and Warrants (1) Weighted Average Exercise Price of Outstanding Optionsand Warrants Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (a) (b) (c) Equity compensation plans approved by security holders - - 3,658,000 Equity compensation plans not approved by security holders(2) 2,154,674 $ 0.1296 - Total 2,154,674 $ 0.1296 3,658,000 (1) Number of shares is subject to adjustment for changes in capitalization for stock splits, stock dividends, and similar events. (2) Represents options and warrants outstanding under equity compensation plans not approved by security holders. 10 Options outstanding under equity compensation plans that were not approved by security holders at December 31, 2006, were 1,970,321 at a weighted average exercise price per share of $0.06. Warrants outstanding under equity compensation plans that were not approved by security holders at December 31, 2006, were 184,353 at a weighted average exercise price per share of $0.90 issued as consideration for finder’s fees, business advisory services, and investor relations. There were no options outstanding under equity compensation plans approved by security holders at December 31, 2006 (see Note 6 to our financial statements “Stockholders’ Equity” of Notes to Consolidated Financial Statements for the year ended December 31, 2006 included in this prospectus for further information regarding the option plans). The option plans permit grants of both incentive stock options and non-qualified stock options.Options under all plans generally vest over four years, though the vesting periods may vary from person to person, and are exercisable subject to continued service and other conditions. On June 13, 2007, our board of directors approved our 2007 Stock Incentive Plan, which permits us to make grants of both incentive stock options and non-qualified stock options to our directors, officers, employees, and consultants.The aggregate number of shares of common stock authorized for awards of options under our 2007 Stock Incentive Plan is 4,666,667.Options for 2,333,334 shares of common stock have not yet been, but are expected to be, granted to Messrs. Dolan and Cortens, and options for the remaining 2,333,333 shares of common stock authorized for option grants under the plan will be granted to any other officers, employees or directors or any consultants of ours and our subsidiaries and affiliates.Options granted under the plan will vest on terms no more favorable than our normal vesting provisions for awards of stock options to our key employees generally; provided that two-thirds of the shares of common stock covered by options granted under the plan will not vest until June 13, 2010.We intend to submit this plan for stockholder approval at our next annual meeting. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in connection with the consolidated financial statements and related notes included elsewhere in this prospectus.Certain statements in this discussion and elsewhere in this prospectus constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934.See “Forward-Looking Statements” elsewhere in this prospectus.Because this discussion involves risk and uncertainties, our actual results may differ materially from those anticipated in these forward-looking statements. Overview We were incorporated in Delaware and commenced operations on July 26, 2005.On December 15, 2006, we acquired all of theoutstanding common stock of publicly-held NetGuru, Inc. in a reverse merger (“Merger”).Upon the closing of the Merger, we adopted an accounting year end of December 31, which was the accounting year end of privately-held BPO Management Services, Inc. (“Former BPOMS”), as for accounting purposes, Former BPOMS was the accounting acquirer. We provide business process outsourcing (BPO) services to enterprises in the United States,Canada and Europe.“BPO” refers to the outsourcing ofentire business processes, typically to reduce cost and/or to improve the performance of that process.Our objective is to provide a comprehensive suite of BPOfunctions to support the back-office business requirements of middle-market enterprises throughout North America and Europeon an outsourced and/or recurring revenue basis. Our primary business offerings are: · Document and data management solutions, also known as enterprise content management or “ECM” including Finance and Accounting Services Outsourcing or “FAO”; · Information technology services outsourcing or “ITO”; and 11 · Human resources outsourcing or “HRO.” Critical Accounting Policies We have identified the following as accounting policies that are the most critical to aid in understanding and evaluating our financial results: · revenue recognition; · allowance for doubtful accounts receivable; and · impairment of long-lived assets, including goodwill. Revenue Recognition We derive revenues from: · Enterprise content management services, including collaborative software products and services; · IT outsourcing services; and · Human resources outsourcing services. We recognize revenues when the following criteria are met: · Persuasive evidence of an arrangement, such as agreements, purchase orders or written or online requests, exists; · Delivery has been completed and no significant obligations remain; · Our price to the buyer is fixed or determinable; and · Collection is reasonably assured. Persuasive Evidence of an Arrangement We document all terms of an arrangement in a written contract signed by the customer prior to recognizing revenue. Delivery Has Occurred or Services Have Been Performed We perform all services or deliver all products prior to recognizing revenue.Monthly services are considered to be performed ratably over the term of the arrangement.Professional consulting services are considered to be performed when the services are complete.Equipment is considered delivered upon delivery to a customer’s designated location. The Fee for the Arrangement is Fixed or Determinable Prior to recognizing revenue, a customer’s fee is either fixed or determinable under the terms of the written contract.Fees for most monthly services, professional consulting services, and equipment sales are fixed under the terms of the written contract.Fees for certain services are variable based on an objectively determinable factor such as usage.Those factors are included in the written contract such that the customer’s fee is determinable.The customer’s fee is negotiated at the outset of the arrangement. Collectibility is Reasonably Assured We determine that collectibility is reasonably assured prior to recognizing revenue.We assess collectibility on a customer by customer basis based on criteria outlined by management.New customers are subject to a credit review process, which evaluates the customer’s financial position and ultimately its ability to pay.We do not enter into arrangements unless collectibility is reasonably assured at the outset.Existing customers are subject to ongoing credit evaluations based on payment history and other factors.If it is determined during the arrangement that collectibility is not reasonably assured, revenue will be recognized on a cash basis. We recognize revenues from software that we customize to fit a customer’s requirements based on satisfactory completion of pre-determined milestones (evidenced by written acceptance from the customer) and delivery of the product to the customer, provided no significant obligations remain and collection of the resulting receivable is reasonably assured.Customers may choose to purchase ongoing maintenance contracts that include telephone, e-mail and other methods of support, and unspecified upgrades on a when-and-if available basis.Revenue from the maintenance contracts is deferred and recognized ratably over the life of the contract, usually twelve months. 12 In 1997, the Accounting Standards Executive Committee (“AcSec”) of the American Institute of Certified Public Accountants (“AICPA”) issued Statement of Position (“SOP”) 97-2, “Software Revenue Recognition.” SOP 97-2 distinguishes between significant and insignificant vendor obligations as a basis for recording revenue and requires that each element of a software licensing arrangement be separately identified and accounted for based on relative fair values of each element.We determine the fair value of each element in multi-element transactions based on vendor-specific objective evidence (“VSOE”).VSOE for each element is based on the price charged when the same element is sold separately. In 1998, the AICPA issued SOP 98-9, Modification of SOP 97-2, “Software Revenue Recognition, With Respect to Certain Transactions,” which modified SOP 97-2 to allow for use of the residual method of revenue recognition if certain criteria are met.If evidence of fair value of all undelivered elements exists but evidence does not exist for one or more delivered elements, then we recognize revenue using the residual method.Under the residual method, the fair value of the undelivered elements is deferred, and the remaining portion of the transaction fee is recognized as revenue. We recognize revenues from our IT services primarily on a time and materials basis, with time at a marked-up rate and materials and other reasonable expenses at cost, as we perform IT services. Certain IT services contracts may be fixed-price contracts where we would measure progress toward completion by mutually agreed upon pre-determined milestones and recognize revenue upon reaching those milestones.Our fixed price IT contracts typically are for a short duration of one to nine months. Allowance for Doubtful Accounts Receivable We sell to our customers on credit and grant credit to those who are deemed credit worthy based on our analysis of their credit history.We review our accounts receivable balances and the collectibility of these balances on a periodic basis.Based on our analysis of the length of time that the balances have been outstanding, the pattern of customer payments, our understanding of the general business conditions of our customers and our communications with our customers, we estimate the recoverability of these balances.When recoverability is uncertain, we record bad debt expense and increase the allowance for accounts receivable by an amount equal to the amount estimated to be unrecoverable.If the historical data we use to calculate the allowance provided for doubtful accounts does not reflect our future ability to collect outstanding receivables, additional provisions for doubtful accounts may be needed and our future results of operations could be materially affected. Impairment of Long-Lived Assets Including Goodwill At inception, we adopted the provisions of SFAS No. 142, “Goodwill and Other Intangible Assets.”SFAS No. 142 requires that goodwill and intangible assets with indefinite useful lives no longer be amortized, but instead be tested for impairment at least annually. SFAS No. 142 also requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values, and reviewed for impairment in accordance with SFAS No. 144. Pursuant to SFAS No. 142, we were required to perform an assessment of whether there was an indication that goodwill was impaired as of the date of adoption. We are required to perform reviews for impairment annually, or more frequently when events occur or circumstances change that would more likely than not reduce the fair value of the net carrying amount.The evaluation of goodwill impairment involves assumptions about the fair values of assets and liabilities of each reporting unit.If these assumptions are materially different from actual outcomes, the carrying value of goodwill will be incorrect.In addition, our results of operations could be materially affected by the write-down of the carrying amount of goodwill to its estimated fair value. 13 We assessed the fair values of our three reporting units by considering their projected cash flows, using risk-adjusted discount rates and other valuation techniques and determined that there was no impairment to goodwill.As ofSeptember 30, 2007, goodwill balance was $10,179,091. Consolidated results of operations – Twelve months ended December 31, 2006 vs.July 26, 2005 – December 31, 2005 The privately-held Former BPOMS began operations in July 26, 2005 and merged with netGuru, Inc. on December 15, 2006 in a reverse merger.For accounting purposes, the acquisition has been treated as a recapitalization of Former BPOMS with Former BPOMS as the acquirer.The historical financial statements prior to December 15, 2006, are those of the Former BPOMS. The following entities of ours are included in the consolidated results of operations from the date of their respective acquisitions: Acquisition Date ADAPSYS Document Management LP (“ADM”) July 29, 2005 ADAPSYS LP (“ADP”) July 29, 2005 Digica, Inc. (“Digica”) January 1, 2006 Novus Imaging Solutions, Inc. (“Novus”) September 30, 2006 netGuru, Inc. (“netGuru”) December 15, 2006 Since the Former BPOMS began operations on July 26, 2005, pro forma information giving effect to the acquisition, as if the acquisition took place January 1, 2005, is not practicable and therefore not presented.All prior-period share and per-share data have been revised giving effect to the Merger. The reporting period of January 1, 2006 to December 31, 2006 is referred to as “fiscal 2006” and the reporting period of July 26, 2005 to December 31, 2005 is referred to as the “Prior Period 2005” in the discussion that follows: 14 Net Revenues The following table presents our net revenues by operating segment: Year Ended December 31, 2006 % of Total Net Revenues July 26, 2005 to December 31, 2005 % of Total Net Revenues NET REVENUES Enterprise Content Management $ 2,713,769 57.6% $ 2,321,834 98.9% IT Outsourcing Services 1,833,052 38.9% - - Human Resources Outsourcing Services $ 164,318 3.5% $ 25,700 1.1% Total net revenues $ 4,711,139 100% $ 2,347,534 100% Total net revenues increased by $2,363,605 (100.7%) to $4,711,139 in fiscal 2006 from $2,347,534 in the Prior Period 2005. Our total net revenues primarily consisted of net revenues from (1) enterprise content management, (2) IT Outsourcing services, and (3) human resource outsourcing services. Enterprise Content Management (“ECM”) Net revenues from ECM products and services in fiscal 2006 increased by $391,935 or 16.9% to $2,713,769 from $2,321,834 in the Prior Period 2005. The increase in net revenues in fiscal 2006 was primarily due to the comparison of a full year of results of operations in fiscal 2006 for ADM compared to approximately five months’ results of operations for ADP and ADM in the Prior Period 2005. This increase in revenues was offset by the absence, in fiscal 2006, of ADP’s revenues recognized from one large contract in Prior Period 2005, which terminated in February 2006. Net revenues in the ECM business segment in fiscal 2006 also includes net revenues for the three months ended December 31, 2006 from Novus and net revenues for 15 days from netGuru. The ECM segment includes our collaborative software products and services. The majority of our collaborative software revenues is generated from service-oriented projects where the revenue is recognized only upon completion of the entire project. The timing of completion and recognition of revenues from various size projects creates variability in our collaborative software net revenues between quarters and fiscal years. IT Outsourcing Services (“ITO”) Net revenues from ITO increased 100% to $1,833,052 in fiscal 2006 from none in the Prior Period 2005. The ITO segment includes a full year of revenue from our IT operations in New Jersey and 15 days’ revenue from our IT operations in Massachusetts in fiscal 2006. Human Resource Outsourcing Services (“HRO”) Net revenues from HRO increased 539.4% to $164,318 in fiscal 2006 from $25,700 in the Prior Period 2005. The HRO segment includes a full year of revenue from our San Francisco, California operations in fiscal 2006 compared to five months’ revenue in the Prior Period 2005. Operating expenses The following table presents our operating expenses and the percentage of total net revenues: YEAR ENDED DECEMBER 31, 2006 % of Total Net Revenues 2005 % of Total Net Revenues OPERATING EXPENSES Cost of services $ 1,523,983 32.3% $ 887,456 37.8% Selling, general and administrative expenses 5,737,335 121.8% 1,230,011 52.4% Research and development expenses 19,491 0.4% - -% Share-based compensation expense 598,031 12.7% 24,415 1.0% Change in estimated severance liability (223,726 ) (4.7)% ) 1,014,281 43.2% Total operating expenses $ 7,655,114 162.5% $ 3,156,163 134.4% Selling, general, and administrative expenses Selling, general, and administrative (“SG&A”) expenses increased by $4,507,324 (366.4%) to $5,737,335 in fiscal 2006 from $1,230,011 in Prior Period 2005 primarily due a full year of operations for the ADAPSYS entities in fiscal 2006 compared to approximately five months’ operations in Prior Period 2005.Additionally, the SG&A expenses in fiscal 2006 included those of a full year of SG&A expenses for Digica, three months’ SG&A expenses for Novus and 15 days’ SG&A expenses for the netGuru entities that were acquired in fiscal 2006. 15 Research and development expenses Research and development (“R&D”) expenses consist primarily of software developers’ wages. Fiscal 2006 results include only 15 days of R&D expenses. Share-based compensation expense We recorded share-based compensation expense of $598,031 in fiscal 2006 compared to $24,415 in the Prior Period 2005. Share-based compensation expense in fiscal 2006 included $353,478 in convertible preferred A shares issued as compensation to officers. Change in estimated severance liability In Prior Period 2005 we recorded $1,014,281 in estimated severance liability related to certain terminated employees of ADP. At December 31, 2006, we reduced the estimated severance liability by $223,726 as a result of our periodic review in December 2006 that indicated the actual and anticipated costs related to the employee severance liability are less than previously anticipated.As a result, we revised the estimate of employee severance liability. The effect of this change in estimate was to reduce the employee severance liability by $223,726 and increase 2006 net income by $223,726. Operating Loss by Segment Consolidated operating loss in the ECM segment increased to $610,858 from $464,915 due to the additional expenses in fiscal 2006 as a result of a full year of operations compared to five months’ operations in Prior Period 2005. The increase in operating loss in the ITO segment to $355,393 in fiscal 2006 from none in Prior Period 2005 is primarily due to the operating loss from Digica which was purchased by us in 2006. The increase in operating expenses in HRO segment in fiscal 2006 to $777,336 from $233,016 is due to a full year of operations in fiscal 2006 compared to one month of operations in Prior Period 2005.Corporate expenses increased to $1,160,695 in fiscal 2006 from $112,698 in Prior Period 2005 primarily due to increased professional fees and share based compensation expense. The following table details operating loss by segment: Year Ended December 31, 2006 % of Total July 26, 2005 to December 31, 2005 % of Total ECM $ (650,551 ) 22.1% $ (462,915 ) 57.2% ITO (355,393 ) 12.1% - -% HRO (777,336 ) 26.4% (233,016 ) 28.8% Corporate (1,160,695 ) 39.4% (112,698 ) 13.9% Consolidated $ (2,943,975 ) 100.0% $ (808,629 ) 100.0% Other expense (income) The following table presents our other expense (income) and its percentage of total net revenues: Year Ended December 31, 2006 % of Total Net Revenues July 26, 2005 to December 31, 2005 % of Total Net Revenues OTHER EXPENSE (INCOME) Interest expense, net $ 366,942 7.8% $ (7,210 ) (0.3)% Other income (10,732 ) (0.2)% (899 ) (0.0)% Total other expense $ 356,211 7.6% $ (8,109 ) (0.3)% Interest expense, net Net interest expense increased by $374,152 (5,189.4%) in fiscal 2006 to $366,942 from net interest income of $7,210 in Prior Period 2005 primarily due to $73,879 in loan origination fees and $19,541 in interest expense on bridge loans. In addition, $241,670 of interest expense in fiscal 2006 related to the amortization of the value of warrants issued pursuant to bridge loans and loan guarantees. In 2007, in addition to interest on future borrowing, we anticipate interest expense will increase due to the interest on capital leases. Income taxes In fiscal 2006 and in Prior Period 2005, we recorded no income tax expense since we had net losses from operations. 16 Consolidated results of operations – Three months ended September 30, 2007 vs. Three months ended September 30, 2006 and Nine months ended September30, 2007 vs. Nine months ended September 30, 2006 The privately held Former BPOMS began operations in July 26, 2005 and mergedwith the then publicly-held netGuru, Inc. on December 15, 2006 in a reversemerger (“Merger”). For accounting purposes, the acquisition has been treated asa recapitalization of Former BPOMS with Former BPOMS as the accounting acquirer. Thehistorical financial statements prior to December 15, 2006, are those of theFormer BPOMS. Certain reclassifications have been made to the fiscal 2006 consolidatedfinancial statements to conform to the fiscal 2007 presentation. The primaryreclassifications relate to the presentation of the three business segments andthe presentation of share and per share data giving effect to theone-for-fifteen reverse stock split, the Merger, and the resultingrecapitalization of equity. The following entities of BPOMS are included in the consolidated results ofoperations from the date of their respective acquisitions: COMPANY INCEPTION/ACQUISITION DATE BPO Management Services, Inc. (the "Company") Inception date: July 26, 2005 Adapsys Document Management LP ("ADM") Acquired: July 29, 2005 Adapsys LP ("ADP") Acquired: July 29, 2005 Digica, Inc. ("Digica") Acquired: January 1, 2006 Novus Imaging Solutions, Inc. ("Novus") Acquired: September 30, 2006 NetGuru Systems, Inc. ("netGuru") Acquired: December 15, 2006 Research Engineers, GmbH ("GmbH") Acquired: December 15, 2006 DocuCom Imaging Solutions, Inc. ("DocuCom") Acquired: June 21, 2007 Human Resource Micro-Systems, Inc. ("HRMS") Acquired: June 29, 2007 Net Revenues The following table presents our net revenues by operating segment: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net revenues ECM $ 3,504,953 $ 492,908 $ 5,866,997 $ 2,290,238 % of total net revenues 75.7 % 51.3 % 65.3 % 59.5 % ITO 880,978 458,269 2,861,891 1,327,867 % of total net revenues 19.0 % 47.7 % 31.8 % 34.5 % HRO 246,371 10,114 260,188 232,795 % of total net revenues 5.3 % 1.1 % 2.9 % 6.0 % Total net revenues $ 4,632,302 $ 961,291 $ 8,989,076 $ 3,850,900 17 Total net revenues increased by $3,671,011 or 382% to $4,632,302 during thethree months ended September 30, 2007 from $961,291 during the same period in theprior year. Total net revenues increased by $5,138,176 or 133% to $8,989,076 during thenine months ended September 30, 2007 from $2,889,609 during the same period in theprior year. Our total net revenues primarily consisted of net revenues from (1)enterprise content management, (2) IT Outsourcing services and (3) human resourceoutsourcing services. Enterprise Content Management (“ECM”) Net revenue from ECM products and services during the three months endedSeptember 30, 2007 increased by $3,012,045 or 611% to $3,504,953 from $492,908 duringthe three months ended September 30, 2006. During the nine months endedSeptember 30, 2007 net revenue increased by $3,576,759 or 156% to $5,866,997 from $2,290,238 during the same period in theprior year. Net revenue in the ECM business segment in fiscal 2007 also includes net revenue from Novus Imaging Solutions,Inc. (“Novus”) which was acquired in October 2006, net revenues from netGuru,Inc. (“netGuru”), which was acquired in December 2006 and net revenues from DocuCom Imaging Solutions, Inc. (“DocuCom”) which was acquired in June of 2007.Net revenue increases attributable to these companies acquired subsequent to September 30, 2006 amounted to $2,960,677 in the three months ended September 30, 2007 and $4,267,782 in the nine months ended September 30, 2007.The ECM segment includesour ECM solutions group and our collaborative software products and relatedservices. The majority of our ECM solutions group services and our collaborativesoftware revenue are generated from service-oriented projects where the revenueis recognized only upon the completion of specific project deliverables. Thetiming of these projects and the completion and recognition of revenue fromvarious size projects creates variability in our ECM solutions group servicesrevenues and collaborative software net revenues between quarters and fiscalyears. IT Outsourcing Services (“ITO”) Net revenue from ITO during the three months endedSeptember 30, 2007 increased by $422,709 or 92% to $880,978 from $458,269 duringthe three months ended September 30, 2006. During the nine months endedSeptember 30, 2007 net revenue increased by $1,534,024 or 116% to $2,861,891 from $1,327,867 during the same period in theprior year.Increases were primarily due to the additional revenues from NetGuru Systems, Inc. acquired in December 2006 in conjunction with the reverse merger with NetGuru Inc. In addition, we completed the acquisition of Blue Hill on October 10 2007. The results of operations of Blue Hill are expected to increase revenues of this segment in succeeding periods. Human Resource Outsourcing Services (“HRO”) During the third quarter of fiscal 2007, net revenues from HRO increased $236,257 or2336% to $246,371 from $10,114 during the third quarter of fiscal 2006 and increased $27,393 or 12% to $260,188 from $232,795 during the nine months ended September 30, 2007. The increase is due to the acquisition of HRMS which took place June 29, 2007 and is expected to continue offering increasing revenues to this segment in succeeding periods. Operating Expenses The following table presents our operating expenses and the percentage of total net revenues: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Expenses Cost of services provided expenses $ 2,563,277 $ 376,438 $ 4,436,764 $ 1,341,553 % of total net revenues 55.3 % 39.2 % 49.4 % 34.8 % Selling, general and administrative expenses $ 3,054,506 $ 1,003,089 $ 7,207,185 $ 3,949,307 % of total net revenues 65.9 % 104.3 % 80.2 % 102.6 % Research and development expenses $ 168,371 $ - $ 261,738 $ - % of total net revenues 3.6 % 0.0 % 2.9 % 0.0 % Share-based compensation expense $ 112,118 $ (4,439 ) $ 258,861 $ 35,514 % of total net revenues 2.4 % -0.5 % 2.9 % 0.9 % Total operating expenses $ 5,898,272 $ 1,375,088 $ 12,164,548 $ 5,326,374 % of total net revenues 127.3 % 143.0 % 135.3 % 138.3 % 18 Cost of services provided expenses Cost of services provided expenses increased by $2,186,839 or 581% to $2,563,277 during the third quarter of fiscal 2007 from $376,438 during the third quarter of fiscal 2006 primarily due to acquisitions of Novus, DocuCom, HRMS and of entities acquired from NetGuru subsequent to the third quarter of fiscal 2006. Cost of services provided expenses increased by $3,095,211 or 231% to $4,436,764 during the nine months of fiscal 2007 from $1,341,553 during the nine months of fiscal 2006 primarily due to acquisitions of Novus, DocuCom, HRMS and of entities acquired from NetGuru subsequent to the nine months of fiscal 2006. Selling, general and administrative expenses Selling, general and administrative (“SG&A”) expenses increased by$2,051,417 or 205% to $3,054,506 during the third quarter of fiscal 2007 from$1,003,089 during the third quarter of fiscal 2006 primarily due to higherprofessional fees and higher intangible amortization expense from the assetsacquired in the previous year, and higher business integration expenseassociated with the consolidation of the newly acquired business operations.Additionally, SG&A expenses in the third quarter of fiscal 2007 included thoseof Novus, DocuCom and HRMS in the amount of $1,017,175 and of entities acquired from netGuru in theamount of $316,746 that were not present in the third quarter of 2006 since theywere acquired in the fourth quarter ended December 2006 and DocuCom and HRMS were acquired in June 2007. Selling, general and administrative (“SG&A”) expenses increased by$3,257,878 or 82% to $7,207,185 during the first nine months of fiscal 2007 from$3,949,307 during the first nine months of fiscal 2006 primarily due to higherprofessional fees and higher intangible amortization expense from the assetsacquired in the previous year, and higher business integration expenseassociated with the consolidation of the newly acquired business operations.Additionally, SG&A expenses in the first nine months of fiscal 2007 included thoseof Novus, DocuCom and HRMS in the amount of $1,453,161 and of entities acquired from netGuru in theamount of $822,082 that were not present in the first nine months of 2006 since theywere acquired in the fourth quarter ended December 2006 and DocuCom and HRMS were acquired in June 2007. Research and development expenses Research and development (“R&D”) expenses consist primarily of softwaredevelopers’ wages. In the first quarter and the first nine months of fiscal 2006 there were no R&Dexpenses since the Web4 division which is the primary generator of R&D expensewas acquired in the fourth quarter of fiscal 2006. 19 Share-based compensation expense We recorded share-based compensation expense of $112,118 in the third quarter of fiscal 2007 compared to $(4,439) in the same period in the prior year.We recorded share-based compensation expense of $258,861 in the first nine months of fiscal 2007 compared to $35,514 in the same period in the prior year.Grants of employee stock options are recognized as expense in the Company’s financial statements based on their respective grant date fair values and are charged to compensation expense based on awards that are ultimately expected to vest. Operating Loss by Segment Operating loss in the ECM segment increased to $361,629 in the thirdquarter of fiscal 2007 from $274,161 third quarter of 2006 primarily due to higher businessintegration expenses with the acquisition of DocuCom in June 2007. The decrease inoperating loss in the ITO segment to $1,384 in the third quarter of fiscal 2007from $52,302 in the third quarter of fiscal 2006 is primarily due to higherrevenues from acquired entities and organic growth in the ITO segment during thethird quarter of fiscal 2007 compared to the same period in the prior year. Theincrease in operating loss in the HRO segment is primarily due to an increase insalaries in the third quarter of fiscal 2007 compared to the third quarter offiscal 2006 and higher business integration expenses with the acquisition of HRMS in June 2007. Corporate expenses increased to $563,406 in the third quarter offiscal 2007 from $41,480 in the third quarter of 2006 primarily due toadditional employees in the corporate headquarters, increased professional fees,intangible amortization expense and share-based compensation expense. Thefollowing table details the operating loss by segment: Three Months Ended September 30, 2007 % of Total 2006 % of Total Operating loss ECM $ (361,629 ) 28.6 % $ (274,161 ) 66.3 % ITO (1,384 ) 0.1 % (52,302 ) 12.6 % HRO (339,551 ) 26.8 % (45,854 ) 11.1 % Corporate (563,406 ) 44.5 % (41,480 ) 10.0 % Consolidated $ (1,265,970 ) 100.0 % $ (413,797 ) 100.0 % Operating loss in the ECM segment increased to $865,350 in the first nine monthsof fiscal 2007 from $615,644 in the third quarter of 2006 primarily due to higher businessintegration expenses with the acquisition of DocuCom in June 2007, and the entities acquired from netGuru during the fourth quarter of 2006. The operating loss in the ITO segment of $187,168 in the first nine months of fiscal 2007decreased from $252,536 in the same period in the prior year. The operating loss in the HRO segment of 488,061 in the first nine months of fiscal 2007 is little changed from $503,065 in the same period in the prior year. Corporate expenses increased to $1,634,893 in the first nine months offiscal 2007 from $104,229 in the first nine months of 2006 primarily due toadditional employees in the corporate headquarters, increased professional fees,intangible amortization expense and share-based compensation expense. Thefollowing table details the operating loss by segment: Nine Months Ended September 30, 2007 % of Total 2006 % of Total Operating loss ECM $ (865,350 ) 27.3 % $ (615,644 ) 41.7 % ITO (187,168 ) 5.9 % (252,536 ) 17.1 % HRO (488,061 ) 15.4 % (503,065 ) 34.1 % Corporate (1,634,893 ) 51.5 % (104,229 ) 7.1 % Consolidated $ (3,175,472 ) 100.0 % $ (1,475,474 ) 100.0 % 20 Interest and other expense The following table presents our interest and other expense and its percentageof total net revenues: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Other Expense (Income) Related parties interest $ 27,222 $ - $ 89,819 $ - % of total net revenues 0.6 % 0.0 % 1.0 % 0.0 % Amortization of related party debt discount $ - $ - $ 594,029 $ - % of total net revenues 0.0 % 0.0 % 6.6 % 0.0 % Other interest, net $ (11,300 ) $ 26,898 $ 76,045 $ 31,894 % of total net revenues -0.2 % 2.8 % 0.8 % 0.8 % Other income $ (3,115 ) $ (911 ) $ (3,102 ) $ - % of total net revenues -0.1 % -0.1 % 0.0 % 0.0 % Total other expense (income) $ 12,807 $ 25,987 $ 756,791 $ 31,894 % of total net revenues 0.3 % 2.7 % 8.4 % 0.8 % Total interest and other expense Total interest and other expense decreased by $13,180 in the third quarter of fiscal 2007 to $12,807 from $25,987 in the third quarter of fiscal 2006 primarily due to interest income earned on the restricted time deposit with no corresponding interest income in the same period in 2006. Total interest and other expense increased by $724,897 in the first nine months of fiscal 2007 to $756,791 from $31,894 in the first nine months of fiscal 2006 primarily due to $594,029 in amortization of the value of warrants issued pursuant to bridge loans, $89,819 in interest expense on bridge loans and interest on lease obligations and bank debt. Income taxes In the third quarter and first nine months of fiscal 2007 and fiscal 2006, we recorded no income taxexpense since we had incurred net losses from operations. Liquidity and Capital Resources Our principal sources of liquidity at September 30, 2007 consisted of $6,102,487in cash and cash equivalents. Cash and cash equivalents increased by $5,396,290in the first nine months of fiscal 2007. We incurred net losses from operationsof $3,175,472 and $1,475,474 and used cash in operations of $3,947,257 and $699,323 inthe first nine months of 2007 and 2006, respectively. The primary reasons for cash used in operations during the first nine months of fiscal 2007 were: net loss of $3,932,263 that included non-cash chargesrelated amortization of the loan discount in the amount of $594,031, depreciation and amortization expense of $329,195, and share-based compensationexpense of $258,861. In addition, the timing differences in the payment of ourcurrent liabilities and collection of our current assets also contributed to thecash used in operations. The primary reasons for cash used in operations during the first nine monthsof fiscal 2006 were: net loss of $1,507,368, depreciation and amortization expense of $575,278, and share-based compensationexpense of $35,514. In addition, the timing differences in the payment of ourcurrent liabilities and collection of our current assets also contributed to thecash used in operations. 21 Net cash used in investing activities in the first nine months of fiscal 2007 was $6,272,073, primarily for purchase of DocuCom, Novus, HRMS and property and equipment. Net cash used in investing activities in the first nine months of fiscal 2006was $2,329,085, primarily for purchase of Digica and $279,014 for the purchase of property and equipment. Net cash provided by financing activities during the first nine months of 2007 was $15,946,799 of which $15,737,910 came from the net proceeds from the sale of $17,600,000 of preferred shares. In the first nine monthsof fiscal 2007, we received $400,000 in cash proceeds from bridge loansand repaid bank debt in the amount of $317,251. The bridge loan was provided byMr. Dolan, our chief executive officer and we issued a warrant to purchase133,333 shares of common stock pursuant to the bridge loan agreement. In lieu of procuring mezzanine financing from otherwise unaffiliated third parties in order to finance our acquisition of Blue Hill (as originally contemplated by the seven institutional investors who purchased shares of our Series D Convertible Preferred Stock on June 13, 2007 and us as of June 13, 2007, the date on which we closed our Series D Convertible Preferred Stock private placement with such institutional investors), we provided an enhanced opportunity to obtain such financing from these seven institutional investors.Through amendments to each of our Series J Warrants to Purchase Shares of Preferred Stock (“Series J Warrants”) issued to these investors on June 13, 2007 (which Series J Warrants were issued in connection with the Series D Convertible Preferred Stock purchases), we voluntarily reduced the per-share warrant exercise price payable upon exercise by any such investor of its Series J Warrant from $14.40 to $9.60, effective only for exercises thereof during the period between September 28, 2007 and October 10, 2007 (the “Reduced Warrant Price Period”).This reduced warrant exercise price only applied for up to seventy-five percent (75%) of the Series J Warrants then held by each such institutional investor and the original exercise price of $14.40 per share automatically re-applied to any Series J Warrants not exercised at the reduced price during the Reduced Warrant Price Period.Since we believed that we would obtain the funds we needed to complete the acquisition from the exercise of these Series J Warrants, we agreed that we will not procure such mezzanine financing or any other financing which is not permitted by the terms of the Series D Convertible Preferred Stock Purchase Agreement dated as of June 13, 2007, entered into by these institutional investors and us. We also amended each of our Series C Warrants to Purchase Shares of Common Stock (“Series C Warrants”) and Series D Warrants to Purchase Shares of Common Stock (“Series D Warrants”), all of which were also issued in connection with such purchases of our Series D Convertible Preferred Stock on June 13, 2007 to these seven institutional investors, to provide that, in the event that the investor holding such warrant exercises any portion of its Series J Warrant during the Reduced Warrant Price Period, the per-share warrant exercise price payable upon exercise of its Series C Warrant was reduced from $1.35 to $0.01 and the per-share warrant exercise price payable upon exercise of its Series D Warrant was reduced from $1.87 to $1.10 for the same percentage of such investor’s Series C Warrant and Series D Warrant as the percentage of the Series J Warrant exercised by such investor during the Reduced Warrant Price Period.For example, if an institutional investor exercised one-quarter (1/4) of its Series J Warrant during the Reduced Warrant Price Period, the per-share exercise price for its Series C Warrant and Series D Warrant was reduced for one-quarter (1/4) of its Series C Warrant and Series D Warrant.Any applicable reduced warrant exercise price for the Series C Warrants and Series D Warrants will apply for the remainder of their respective terms. During the Reduced Warrant Price Period, six institutional investors exercised certain of their Series J Warrants at the reduced exercise price and acquired an aggregate of approximately 729,167 shares of our Series D-2 Convertible Preferred Stock for an aggregate of approximately $7.0 million.In October 2007, one of the institutional investors exercised a portion of its Series C Warrant at the reduced exercise price and acquired an aggregate of 500,000 shares of our common stock. We have funded our operations primarily from the private placement ofshares of our common stock and preferred stock and through the founders bridgeloan facility established in August 2006. During the next twelve months, weanticipate raising capital necessary to grow our business and completeadditional acquisitions by issuing our equity securities and/or debt in one ormore private transactions. We have retained C. E. Unterberg, Towbin as ourinvestment banker to spearhead this effort. In the event that such transaction(s) do not take place at all and/or areunreasonably delayed, our future capital requirements will depend upon manyfactors. These factors include but are not limited to sales and marketingefforts, the development of new products and services, possible future corporatemergers or strategic acquisitions or divestitures, the progress of research anddevelopment efforts, and the status of competitive products and services. If ouranticipated financing transactions do not take place at all and/or areunreasonably delayed, we may not have adequate funds to extinguish all ourremaining liabilities and fund our current operations going forward. 22 Although we expect to meet our operating capital needs by additionalprivate equity and/or debt transactions, and current economic resources, there can be no assurancethat funds required will be available on terms acceptable to us, if at all. Ifwe are unable to raise sufficient funds on acceptable terms, we may be not beable to complete our business plan. If equity financing is available to us onacceptable terms, it could result in additional dilution to our existingstockholders. This uncertainty, recurring losses from operations, limited cashresources, and an accumulated deficit, among other factors, raised doubt aboutour ability to continue as a going concern and led our independent registered public accounting firm to include an explanatory paragraph related to ourability to continue as a going concern in their report that accompanied ourfinancial statements for the year ended December 31, 2006. Reports ofindependent auditors questioning a company’s ability to continue as a goingconcern generally are viewed unfavorably by analysts and investors. This reportmay make it difficult for us to raise additional debt or equity financing to theextent needed for our continued operations or for planned expansion,particularly if we are unable to attain and maintain profitable operations inthe future.Consequently, future losses may adversely affect our business,prospects, financial condition, results of operations and cash flows. The following table summarizes our contractual obligations and commercialcommitments at September 30, 2007: Less Than After Total 1 Year 1-3 Years 4-5 Years 5 Years Long-term debt $ 170,001 $ 141,942 $ 28,059 $ - $ - Capital lease obligations* 548,039 136,826 254,652 156,561 - Operating leases 1,096,739 491,047 530,821 74,871 - Purchase price payable - Novus and DocuCom 1,101,771 1,101,771 - - - Bridge loan payable 1,200,000 1,200,000 - - - Total contractual obligations $ 4,116,550 $ 3,071,586 $ 813,532 $ 231,432 $ - *Excludes imputed interest of $118,927 23 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements as of December 31, 2006 orSeptember 30, 2007. Impact of Recently Issued Accounting Standards Accounting Changes and Error Corrections In May 2005, the FASB issued SFAS No. 154, “Accounting Changes and Error Corrections,” an amendment to Accounting Principles Bulletin Opinion (“APB”) No. 20, “Accounting Changes,” and SFAS No. 3, “Reporting Accounting Changes in Interim Financial Statements.”Though SFAS No. 154 carries forward the guidance in APB No. 20 and SFAS No. 3 with respect to accounting for changes in estimates, changes in reporting entity, and the correction of errors, SFAS No. 154 establishes new standards on accounting for changes in accounting principles, whereby all such changes must be accounted for by retrospective application to the financial statements of prior periods unless it is impracticable to do so.SFAS No. 154 is effective for accounting changes and error corrections made in fiscal years beginning after December 15, 2005, with early adoption permitted for changes and corrections made in years beginning after May 2005.The Company implemented SFAS No. 154 in its fiscal year beginning January 1, 2006.SFAS No. 156 did not have a material impact on the Company’s financial position, results of operations or cash flows. Accounting for Certain Hybrid Financial Instruments In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments,” which amends SFAS No. 133, “Accounting for Derivatives Instruments and Hedging Activities” and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities.” SFAS No. 155 amends SFAS No. 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principle cash flows.SFAS No. 155 also amends SFAS No. 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument.SFAS No. 155 was effective for the Company beginning January 1, 2007.The Company is currently evaluating the impact this new Standard but believes that it will not have a material impact on the Company’s financial position, results of operations, or cash flows. Accounting for Servicing of Financial Assets In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets,” which provides an approach to simplify efforts to obtain hedge-like (offset) accounting.This Statement amends FASB Statement No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” with respect to the accounting for separately recognized servicing assets and servicing liabilities.The Statement (1) requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in certain situations; (2) requires that a separately recognized servicing asset or servicing liability be initially measured at fair value, if practicable; (3) permits an entity to choose either the amortization method or the fair value method for subsequent measurement for each class of separately recognized servicing assets or servicing liabilities; (4) permits at initial adoption a one-time reclassification of available-for-sale securities to trading securities by an entity with recognized servicing rights, provided the securities reclassified offset the entity’s exposure to changes in the fair value of the servicing assets or liabilities; and (5) requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the balance sheet and additional disclosures for all separately recognized servicing assets and servicing liabilities. SFAS No. 156 also describes the manner in which it should be initially applied.SFAS No. 156 is effective for all separately recognized servicing assets and liabilities as of the beginning of an entity’s fiscal years beginning after September 15, 2006, and was effective for the Company beginning January 1, 2007.The Company does not believe that SFAS No. 156 will have a material impact on its financial position, results of operations or cash flows. Accounting for Uncertainty in Income Taxes In June 2006, the FASB issued Interpretation (“FIN”) 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109,” which clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes.”The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 requires recognition of tax benefits that satisfy a greater than 50% probability threshold.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48 was effective for the Company beginning January 1, 2007.The Company is currently assessing the potential impact that adoption of FIN 48 will have on its financial position, results of operations or cash flows. Fair Value Measurements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information.This statement is effective for the Company beginning January 1, 2008.The Company is currently assessing the potential impact that adoption of SFAS No. 157 will have on its financial position, results of operations or cash flows. 24 Effects of Prior Year Misstatements When Quantifying Current Year Misstatements In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin (“SAB”) No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Current Year Misstatements.”SAB No. 108 requires analysis of misstatements using both an income statement (rollover) approach and a balance sheet (iron curtain) approach in assessing materiality and provides for a one-time cumulative effect transition adjustment.SAB No. 108 is effective for our fiscal year 2007 annual financial statements.The Company is currently assessing the potential impact that adoption of SAB No. 108 will have on its financial position, results of operations or cash flows. Accounting for Defined Benefit Pension and Other Postretirement Plans In September 2006, the FASB issued SFAS No. 158, “Employer’s Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of SFAS No. 87, 88, 106, and 132(R).”SFAS No. 158 requires the full recognition, as an asset or liability, of the overfunded or underfunded status of a company-sponsored postretirement benefit plan. SFAS No. 158 was effective for the Company beginning January 1, 2007.The Company is currently assessing the potential impact that adoption of SFAS No. 158 will have on its financial position, results of operations or cash flows. Fair Value Option for Financial Assets and Financial Liabilities In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.”Under the provisions of SFAS 159, Companies may choose to account for eligible financial instruments, warranties and insurance contracts at fair value on a contract-by-contract basis. Changes in fair value will be recognized in earnings each reporting period.SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is required to and plans to adopt the provisions of SFAS 159 beginning in the first quarter of 2008.The Company is currently assessing the impact of the adoption of SFAS 159. BUSINESS General We were incorporated in 1981 under the name Research Engineers, Inc., changed our name to netGuru, Inc. in 2000 and to BPO Management Services, Inc. (“BPOMS” or the “Company”) on December 15, 2006 immediately following our reverse merger with privately-held BPO Management Services (“Former BPOMS”).Former BPOMS was incorporated in July 2005.We are a Delaware corporation. We provide business process outsourcing (BPO) services to middle-market enterprises in North America and Europe.BPO refers to the outsourcing of entire business processes, typically to reduce cost and/or improve the performance of that process.Our objective is to provide a comprehensive suite of BPO functions to support the back-office business requirements of middle-market enterprises throughout North America and Europe on an outsourced and/or recurring revenue basis. Privately-held BPO Management Services was established on July 26, 2005 and has grown principally through acquisitions.For the purposes of this section we refer to the current publicly-held BPO Management Services, Inc. as “BPOMS,” “we,” “our,” or “us,” and the former privately-held BPO Management Services, Inc. as the “Former BPOMS.” In August 2005, Former BPOMS acquired all the equity interests in Adapsys Transaction Processing, Inc. and Adapsys Document Management, Inc. (collectively, “ADAPSYS”), providers of document management solutions located in Winnipeg, Canada.In February 2006, as anticipated, the sole legacy customer contract of ADAPSYS Transaction Processing ended.The Adapsys Transaction Processing entity has had no ongoing operations since that time.All of our document management business is being provided through Adapsys Document Management (“ADM”). In November 2005, Former BPOMS purchased the assets of BPO Management Services CA, a provider of human resources outsourcing services based in San Francisco, California. In December 2005, Former BPOMS purchased the assets of Deines Imaging (“Deines”), a Canada-based provider of document imaging, microfilming and records management solutions from Critical Control, and combined this business with ADM. In January 2006, Former BPOMS acquired all of the equity interests of Digica, Inc., a provider of information technology outsourcing services based in Branchburg, New Jersey (“Digica”). 25 In October 2006, Former BPOMS purchased all of the equity interests of Novus Imaging Solutions (“Novus”), a provider of document imaging, microfilming and records management solutions located in Winnipeg, Canada, whose business operations were then consolidated with the former Deines Imaging business operations of ADM. On December 15, 2006, netGuru, Inc. acquired all of the outstanding common stock of Former BPOMS in a reverse merger and changed its name to BPO Management Services, Inc.BPOMS began trading under the symbol BPOM. On June 21, 2007, we purchased all of the issued and outstanding capital stock of DocuCom.DocuCom is a provider of digital and film-based document management solutions, offering document management products and services to government and middle-market enterprises located throughout Canada.We plan to merge DocuCom with our existing ECM/Document Management division based in Winnipeg, Canada. On June 29, 2007, we acquired all of the issued and outstanding shares of capital stock of HRMS.HRMS combines best practice human resource and technical expertise to design, develop, and implement Human Resource Information System (“HRIS”) products and services that meet the immediate and ongoing human resource initiatives and provides comprehensive HRIS Software Solutions to human resource departments across a broad range of middle-market industries with an installed base of more than 100 middle-market companies located throughout the United States. On October 10, 2007, we acquired all of the issued and outstanding capital stock of Blue Hill.Blue Hill is a full-service data center outsourcing provider with customers located throughout the United States representing a wide range of industries.We intend to consolidate the operations of our existing Information Technology Outsourcing business unit with Blue Hill’s operations to create additional capability for both new and existing customers and generate additional economic efficiencies.Additionally, Blue Hill’s SAS70 Type II data center facility will allow us to expand our IT outsourcing footprint with existing customers as well as enable us to target new and larger enterprises, yielding important future growth opportunities with significantly larger contract values. Products and Services Our strategic objectives are: (1) to become the leading provider of BPO services to support the back-office business requirements of North American and European middle-market enterprises, and (2) to continue to grow through a combination of organic growth and accretive acquisitions. We provide BPO services to support the back-office business requirements of enterprises in the United States, Canada and Europe.“BPO” refers to the outsourcing ofentire business processes, typically to reduce cost and/or to improve the performance of that process.Our objective is to provide a comprehensive suite of BPO functionsto support the back-office business requirements of middle-market enterprises throughout North America and Europeon an outsourced or recurring revenue basis. We believe the market for BPO services has grown rapidly in recent years and will continue to grow in the near future.We estimate that in 2007 BPO services is a $75 billion market in North America which, we believe, will continue to grow at 15% per year. In today’s rapidly changing and globally competitive business environment, executives are being asked to manage their companies more closely and to meet their growth and profitability commitments by doing more with less.They require greater efficiencies from their resources and improved worker productivity.Combined with this, an unprecedented increase in regulatory requirements, such as the Sarbanes-Oxley Act of 2002 and the Health Insurance Portability and Accountability Act, has resulted in executives increasingly turning to outsourcing a wide variety of essential non-core back-office business functions traditionally provided by in-house staff. Although the BPO services market generally is dominated by large “Tier 1” providers who focus on the largest enterprises and governmental agencies, we believe those companies are not addressing the back-office needs of middle-market businesses.We define the middle market as businesses with revenues between $100 million and $3 billion and with 100 to 7,000 employees, which we estimate includes approximately 30,000 businesses in the United States.We believe middle-market companies spend more per employee on back-office services (such as healthcare, IT services, staff benefits and payroll) than their larger counterparts and receive fewer benefits and less service in return.By outsourcing back-office business functions, these companies can obtain better functionality and breadth of service at a lower total cost. We believe this middle market is underserved since the dominant Tier 1 BPO service providers are focused on the largest companies and government agencies, while other large BPO service providers generally offer a single, narrowly focused BPO solution, and the smaller BPO service providers offer only a few BPO services.Our goal is to acquire some of these smaller BPO service providers and integrate them under our umbrella in order to increase the depth and breadth of our BPO services offering, our geographic coverage and ultimately become the BPO service provider of choice to this market. The BPO services industry is highly competitive.Leading Tier 1 BPO service providers such as International Business Machines, Accenture, Electronic Data Services, and Affiliate Computer Services dominate the marketplace, competing for very large contracts from Global 1000 enterprises and government agencies.Competition for BPO services provided to middle-market enterprises - our target market - is highly fragmented, consisting of a few large companies providing a narrowly focused solution and thousands of small, mostly privately-held, companies offering a reduced subset of services and solutions.BPO service providers in this middle market compete on the basis of quality of service and price for a selected BPO function.We believe that the customer benefits that accrue from the depth, breadth, and quality of our BPO service offerings will differentiate us from the many companies who provide only a few BPO services or focus on a particular industry. 26 We anticipate that our typical annual revenues per-customer contract will be from $500,000 to $5,000,000 with an initial contract term of three to five years.Given historic industry contract renewal rates, which we believe exceeds 95%, and typical customer reluctance in changing service providers for important business functions, we anticipate that once obtained, substantially all contracts should mature into long-term engagements resulting in a long-term recurring revenue stream. Because our expected typical per-customer contract revenues will be below that of the Tier 1 providers, we do not expect to encounter significant competition from the Tier 1 providers, who built their organizations to sell and service Global 1000 enterprises, and are not expected to be responsive or cost-competitive for our expected potential customer base. BPO service engagements require selling to high “C” level executives and, so, we have a small targeted senior sales team led by experienced individuals in each functional area.We have established a rigorous method of profiling opportunities based on a variety of characteristics and metrics, which allows us to quickly identify and focus on those opportunities which we believe represent the highest probability of success. Most of our services are provided by our employees, a few of whom we lease on a professional employer organization (“PEO”) basis from another outsourcing provider.Under this arrangement, the PEO is the actual employer and provides payroll, benefits, and workers’ compensation insurance to these employees, who are in turn licensed to us.Some of our services are provided to customers through suppliers managed by us, where appropriate for business or economic reasons.For example, payroll services, 401(k) plan administration, and software systems may be provided in such a manner. Currently our BPO service offerings consist of (1) human resources outsourcing, (2) enterprise content management including finance and accounting outsourcing, and (3) IT outsourcing. Human Resources Outsourcing (“HRO”) We offer all of the standard 22 human resource-related services that the HR function is required to provide to the enterprise, including all tactical, transaction-intensive activities which consume approximately 80% of the time spent by most HR organizations which provide this function in-house.These services are offered as a complete outsource or through the selective implementation of specific human resource services “HRO Select.”Our service offering includes: employee benefits administration, employee data management, payroll administration, education and training programs, recruiting services, integration of HR information systems with other enterprise applications, employee help desk and self service portal, and consulting services.Complementing our domain expertise are our HR information systems and a centralized technology hosting capability. HRMS’ HR Entré product delivers customizable software solutions for domestic and global mid-market organizations seeking to optimize their human resources service delivery.HR Entré can be deployed as a licensed web-based application, desktop application, or it can be delivered on demand as a hosted service.The fully integrated and flexible structure accommodates sophisticated data collection and reporting in a secure environment.The modular design of HR Entré, with user-defined configuration and customization options, allows organizations to implement an HRIS that best meets their business needs. Modules include training, position control, succession planning, organization chart, and interfaces to payroll, time and attendance, and benefit carriers and administrators.HRMS’ web products include a portal application for content management, and employee/manager self-service with configurable workflow processes for increasing employee communication and reducing HR administration.Web based recruiting tools include web site job posting, on-line application and hiring manager access to requisition and applicant data. Enterprise Content Management (“ECM”) We provide a full suite of services designed to address the data and records management business challenges for large enterprises and governmental agencies, from initial consultation through implementation and support.Our imaging and data capture solutions allow customers to transform paper or other media-based documents into digital information stored in a document repository with application specific indexing, making it instantaneously available throughout a customer’s computer network.Workflow and electronic forms solutions eliminate paper forms and capture indexing, routing and tracking information electronically.Our document collaboration technology, specifically our eReview technology, allows virtual customer workgroups - comprising both internal colleagues, external customers and business partners - with a secure ability to simultaneously or asynchronously meet, review and mark-up documents extracted from many different enterprise applications which have been stored in a document management repository. 27 Our Web4 Division’s eReview and ForReview collaborative software products help change the way business people conduct their day-to-day business.Once installed at a host location, our eReview collaborative software enables a host and other participants to engage in real-time Web-based conferencing and document sharing anywhere and anytime in over 150 widely used document formats.eReview allows our customers to bridge physical distances in their global business environments by enabling decision makers to communicate without costly and time consuming travel to geographically dispersed locations.Complementing eReview, our WebWorks software provides comprehensive project-based document and team management functions.Our collaborative products can be implemented as stand-alone enterprise solutions or as an integrated system working in concert with other products and the solutions can be hosted by us or implemented and supported at customer locations. Finance and Accounting Outsourcing (“FAO”) As part of our ECM offering, we provide accounts payable invoice processing solutions for enterprises in multiple business sectors and an enhanced loan processing solution for financial service providers.Our accounts payable invoice processing solution allows customers to scan incoming invoices and capture important information from this image, such as, invoice date, invoice number, purchase order number, and invoice total.This information is automatically loaded directly into the customers’ accounts payable, document management, or other back-end system.This solution also provides the ability to automatically match purchase orders with invoices, eliminating labor intensive manual matching and allows customers to process all invoices the day they are received, maintaining relevant audit data, such as, scanned invoice image, batch number, date received, and other data captured from key invoice fields not manually, but automatically with high-powered document scanners.Our process management/workflow solution for financial service providers works in conjunction with their existing computing systems to reduce costs and improve the time it takes to process a loan application, as well as providing a better cross-selling infrastructure capability, generating additional revenue opportunities and an enhanced customer service experience. Information Technology Outsourcing (“ITO”) Through our existing ITO offering, wesupport, host, and manage all related information technology infrastructure components, networks and applications on a 24x7 basis from a secure data center facility located in Branchburg, New Jersey, with high-speed, redundant fiber-based connectivity to a MCI mega-center providing instantaneous backup and recovery capability.This enables us to standardize, support, and integrate with other customer enterprise applications all of our customer information systems required to support the customer’s back-office business functions. We also offer remote managed services to support other business application servers, networks and related desktop environment, specializing in IBM iSeries and Intel-based servers which are predominant in middle-market enterprises.
